Name: Commission Regulation (EEC) No 3073/85 of 4 November 1985 re-establishing the levying of customs duties applicable to statuettes and other ornaments, and articles of personal adornment; articles of furniture falling within heading No 69.13, originating in South Korea, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3562/84 apply
 Type: Regulation
 Subject Matter: Asia and Oceania;  tariff policy
 Date Published: nan

 5 . 11 . 85 No L 293/9Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3073/85 of 4 November 1985 re-establishing the levying of customs duties applicable to statuettes and other ornaments, and articles of personal adornment ; articles of furniture falling within heading No 69.13 , originating in South Korea, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3562/84 apply into the Community originating in South Korea reached the ceiling in question after being charged thereagainst ; whereas, it is appropriate to re-establish the levying of customs duties in respect of the products in question against South Korea, HAS ADOPTED THIS REGULATION : Article 1 As from 8 November 1985, the levying of customs duties, suspended pursuant to Regulation (EEC) No 3562/84 shall be re-established on imports into the Community of the following products originating in South Korea : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3562/84 of 18 December 1984 applying generalized tariff prefer ­ ences for 1985 in respect of certain industrial products originating in developing countries (') and in particular Article 13 thereof, Whereas, pursuant to Articles 1 and 10 of that Regulation, suspension of customs duties shall be accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I, within the frame ­ work of the preferential tariff ceiling fixed in column 9 of Annex I ; Whereas, as provided for in Article 1 1 of that Regulation, as soon as the individual ceilings in question are reached at Community level , the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be re-established ; Whereas, in the case of statuettes and other ornaments, and articles of personal adornment ; articles of furniture falling within heading No 69.13 , originating in South Korea, the individual ceiling was fixed at 6 142 600 ECU ; whereas, on 30 October 1985, imports of these products CCT heading No Description 69.13 (NIMEXE-code 69.13 - all numbers) Statuettes and other ornaments, and articles of personal adornment ; articles of furniture Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 November 1985. For the Commission COCKFIELD Vice-President (  ) OJ No L 338, 27 . 12. 1984, p. 1 .